UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05914 Templeton Global Opportunities Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 9/30/15 Item 1. Schedule of Investments. Templeton Global Opportunities Trust Statement of Investments, September 30, 2015 (unaudited) Industry Shares Value Common Stocks 99.1% Belgium 0.7% UCB SA Pharmaceuticals $ Brazil 0.9% Embraer SA, ADR Aerospace & Defense a Petroleo Brasileiro SA, ADR Oil, Gas & Consumable Fuels Canada 0.5% Suncor Energy Inc. Oil, Gas & Consumable Fuels China 9.0% China Mobile Ltd. Wireless Telecommunication Services China Telecom Corp. Ltd., H Diversified Telecommunication Services CNOOC Ltd. Oil, Gas & Consumable Fuels Digital China Holdings Ltd. Electronic Equipment, Instruments & Components a GCL-Poly Energy Holdings Ltd. Semiconductors & Semiconductor Equipment Greatview Aseptic Packaging Co. Ltd. Containers & Packaging Hilong Holding Ltd. Energy Equipment & Services Shanghai Pharmaceuticals Holding Co. Ltd., H Health Care Providers & Services Sinopharm Group Co. Health Care Providers & Services TravelSky Technology Ltd., H IT Services Universal Health International Group Holding Ltd. Health Care Providers & Services Weichai Power Co. Ltd., H Machinery Denmark 1.0% a H. Lundbeck AS Pharmaceuticals France 8.0% AXA SA Insurance BNP Paribas SA Banks Cie Generale des Etablissements Michelin, B Auto Components Compagnie de Saint-Gobain Building Products Credit Agricole SA Banks Sanofi Pharmaceuticals Technip SA Energy Equipment & Services Total SA, B Oil, Gas & Consumable Fuels Germany 3.3% a Commerzbank AG Banks a Deutsche Lufthansa AG Airlines HeidelbergCement AG Construction Materials Merck KGaA Pharmaceuticals Siemens AG, ADR Industrial Conglomerates Hong Kong 1.8% Kingboard Chemical Holdings Ltd. Electronic Equipment, Instruments & Components NewOcean Energy Holdings Ltd. Oil, Gas & Consumable Fuels India 4.4% Biocon Ltd. Biotechnology Hero Motocorp Ltd. Automobiles Oberoi Realty Ltd. Real Estate Management & Development Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Global Opportunities Trust Statement of Investments, September 30, 2015 (unaudited) (continued) Torrent Pharmaceuticals Ltd. Pharmaceuticals Indonesia 0.8% Gudang Garam Tbk PT Tobacco Ireland 1.0% CRH PLC Construction Materials Israel 2.0% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals Italy 2.6% Eni SpA Oil, Gas & Consumable Fuels a Saipem SpA Energy Equipment & Services UniCredit SpA Banks Japan 4.7% Keihin Corp. Auto Components Nissan Motor Co. Ltd. Automobiles SoftBank Group Corp. Wireless Telecommunication Services Sompo Japan Nipponkoa Holdings Inc. Insurance Toyota Motor Corp. Automobiles Unipres Corp. Auto Components Netherlands 4.2% Aegon NV Insurance Akzo Nobel NV Chemicals ING Groep NV, IDR Banks NN Group NV Insurance TNT Express NV Air Freight & Logistics South Korea 7.3% Hana Financial Group Inc. Banks Hyundai Mobis Co. Ltd. Auto Components KB Financial Group Inc. Banks POSCO Metals & Mining Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals Spain 0.7% Telefonica SA Diversified Telecommunication Services Switzerland 3.7% Credit Suisse Group AG Capital Markets Roche Holding AG Pharmaceuticals Swiss Re AG Insurance Taiwan 0.8% Quanta Computer Inc. Technology Hardware, Storage & Peripherals Thailand 0.4% Bangkok Bank PCL, fgn. Banks Turkey 0.7% Turkcell Iletisim Hizmetleri AS, ADR Wireless Telecommunication Services United Kingdom 11.7% Aviva PLC Insurance BAE Systems PLC Aerospace & Defense Templeton Global Opportunities Trust Statement of Investments, September 30, 2015 (unaudited) (continued) Barclays PLC Banks 1,134,640 4,189,271 BP PLC Oil, Gas & Consumable Fuels 660,635 3,336,811 GlaxoSmithKline PLC Pharmaceuticals 253,495 4,853,183 HSBC Holdings PLC Banks 619,334 4,670,764 Kingfisher PLC Specialty Retail 792,949 4,300,106 Lloyds Banking Group PLC Banks 2,285,156 2,597,325 Marks & Spencer Group PLC Multiline Retail 563,561 4,269,748 Petrofac Ltd. Energy Equipment & Services 262,890 3,053,226 Royal Dutch Shell PLC, A Oil, Gas & Consumable Fuels 1,382 32,478 Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels 100,670 2,379,483 Serco Group PLC Commercial Services & Supplies 1,106,680 1,705,375 Tesco PLC Food & Staples Retailing 1,086,646 3,010,490 Vodafone Group PLC Wireless Telecommunication Services 1,093,850 3,448,127 49,455,299 United States 28.9% Allegheny Technologies Inc. Metals & Mining 184,470 2,615,785 a Allergan PLC Pharmaceuticals 20,780 5,648,212 American International Group Inc. Insurance 51,990 2,954,072 Amgen Inc. Biotechnology 58,470 8,087,570 Applied Materials Inc. Semiconductors & Semiconductor Equipment 163,640 2,403,872 Baker Hughes Inc. Energy Equipment & Services 51,680 2,689,427 Capital One Financial Corp. Consumer Finance 66,220 4,802,274 Chesapeake Energy Corp. Oil, Gas & Consumable Fuels 149,700 1,097,301 Cisco Systems Inc. Communications Equipment 167,920 4,407,900 Citigroup Inc. Banks 137,330 6,812,941 Comcast Corp., A Media 76,590 4,356,439 Comcast Corp., Special A Media 20,760 1,188,302 CVS Health Corp. Food & Staples Retailing 49,770 4,801,810 Gilead Sciences Inc. Biotechnology 87,800 8,621,082 Halliburton Co. Energy Equipment & Services 110,480 3,905,468 Hewlett-Packard Co. Technology Hardware, Storage & Peripherals 114,880 2,942,077 JPMorgan Chase & Co. Banks 103,900 6,334,783 Macy's Inc. Multiline Retail 85,790 4,402,743 Medtronic PLC Health Care Equipment & Supplies 87,240 5,839,846 a Michael Kors Holdings Ltd. Textiles, Apparel & Luxury Goods 52,700 2,226,048 Microsoft Corp. Software 221,260 9,792,968 Morgan Stanley Capital Markets 153,220 4,826,430 a Navistar International Corp. Machinery 252,930 3,217,270 Noble Corp. PLC Energy Equipment & Services 193,830 2,114,685 Oracle Corp. Software 75,270 2,718,752 Pfizer Inc. Pharmaceuticals 190,824 5,993,782 SunTrust Banks Inc. Banks 73,130 2,796,491 Twenty-First Century Fox Inc., A Media 146,930 3,964,171 121,562,501 Total Common Stocks (Cost $402,368,069) 416,963,084 Principal Amount Short Term Investments (Cost $1,999,999) 0.4% U.S. Government and Agency Securities 0.4% United States 0.4% b FHLMC, 10/01/15 $ 2,000,000 2,000,000 Total Investments (Cost $404,368,068) 99.5% 418,963,084 Other Assets, less Liabilities 0.5% 1,996,825 Net Assets 100.0% $ 420,959,909 a Non-income producing. b The security is traded on a discount basis with no stated coupon rate. Templeton Global Opportunities Trust Statement of Investments, September 30, 2015 (unaudited) (continued) At September 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro GSCO Sell 28,651,949 $ 12/15/15 $ $ - Euro GSCO Sell 7,668,598 12/28/15 - ) Totals Forward Exchange Contracts unrealized appreciation (depreciation) $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty GSCO - Goldman Sachs Group, Inc. Selected Portfolio ADR - American Depositary Receipt FHLMC - Federal Home Loan Mortgage Corp. IDR - International Depositary Receipt Templeton Global Opportunities Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Opportunities Trust (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. 4. INCOME TAXES At September 30, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of September 30, 2015, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities Equity Investments a $ $ - $ - $ Short Term Investments - - Total Investments in Securities $ $ $ - $ Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ $ - $ a For detailed categories, see the accompanying Statement of Investments. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Opportunities Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2015 By /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date
